Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 1 of 9 - Page ID#: 100




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

   AGTECH SCIENTIFIC, LLC,                        )
                                                  )
          Plaintiff,                              )         Civil No. 5:19-cv-00118-GFVT
                                                  )
   V.                                             )
                                                  )         MEMORANDUM OPINION
   BLUE CIRCLE DEVELOPMENT, LLC,                  )                 &
                                                  )               ORDER
          Defendant.                              )
                                                  )

                                     ***    ***       ***   ***

        Following various disputes arising from a supply agreement executed by the parties,

Plaintiff AgTech Scientific, LLC brought the present lawsuit. Now pending before the Court is

Defendant Blue Circle Development, LLC’s Motion to Dismiss. [R. 11.] For the reasons set

forth below, Defendant’s Motion to Dismiss is DENIED.

                                                  I

                                                  A

        Both Agtech and Blue Circle are part of the burgeoning hemp industry—AgTech acting

as an industrial hemp farming and processing company and Blue Circle as an industrial hemp

distributor. [R. 1 at ¶¶ 6, 8.] The two companies’ business relationship began in late 2017. Id.

at ¶ 9. In August 2018, following extended preliminary dealings, the two companies executed a

Supply Agreement under which AgTech agreed to provide large amounts of industrial hemp to

Blue Circle. Id. at ¶¶ 11–12. In November 2018, issues arose with production and supply of the

hemp and Blue Circle filed a complaint against AgTech in state court in Fayette County,

Kentucky, which was subsequently removed to federal district court. [Id. at ¶¶ 20–21; R. 1, Civil
    Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 2 of 9 - Page ID#: 101




No. 5:18-cv-00608-DCR.] Shortly thereafter, the parties reached an agreement to settle the

dispute, voluntarily dismissed the case, and executed an amendment to the Supply Agreement to

formalize the settlement terms. [R. 1 at ¶¶ 23–26.]

         Following settlement, the parties proceeded with their business relationship under the

Amended Supply Agreement. Id. at ¶¶ 27–28. Within weeks, issues again arose between the

parties concerning the supply and distribution of the product. See id. at ¶¶ 32–58. As

represented in AgTech’s complaint, these issues were caused by Blue Circle’s various failures to

adequately perform under the Amended Agreement and resulted in significant financial loss to

AgTech. See id. at ¶¶ 40, 43, 44, 46, 56, 57. On March 27, 2019, AgTech notified Blue Circle

via written notice that it was terminating the Amended Agreement “effective immediately.” [Id.

at ¶ 64; R. 11 at 3.]

         The same day it terminated the Amended Agreement, AgTech filed suit against Blue

Circle in this Court, asserting three claims: breach of contract, breach of the contractual duty of

good faith and fair dealing, and unjust enrichment. [See R. 1.] Blue Circle then filed suit on

April 23, 2019 against AgTech, setting forth numerous claims. [See R. 1, Civil No. 5:19-cv-

00179-CHB.] The latter action was consolidated into the present case on August 13, 2019. 1 [R.

10.]

         Blue Circle now moves to dismiss the three claims against it on the grounds that (1) the

first two claims fail as a matter of law because AgTech was the first to breach the Amended

Agreement, and (2) the unjust enrichment claim is improper because the parties’ relationship was

governed by a valid and enforceable contract. [R. 11 at 1.] In response, AgTech maintains that



1
 Federal jurisdiction is proper in this case pursuant to 28 U.S.C. § 1332, as the amount in controversy is
met and there is diversity of citizenship between the two parties. [See R. 1 at ¶ 4; R. 1 at ¶ 3, Civil No.
5:19-cv-00179-CHB.]

                                                     2
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 3 of 9 - Page ID#: 102




(1) it did not breach the Amended Agreement, and (2) at this preliminary stage in litigation, the

unjust enrichment claim is appropriately pled as an alternative means of relief. [R. 14 at 1–2.]

                                                   B

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the

sufficiency of the Plaintiff’s complaint. In reviewing a Rule 12(b)(6) motion, a court must

“construe the complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all inferences in favor of the plaintiff.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th

Cir. 2007). A court, however, “need not accept as true legal conclusions or unwarranted factual

inferences.” Id. (quoting Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir. 2000)). The

Supreme Court has explained that in order “[t]o survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)).

                                                   II

                                                   A

        Blue Circle’s Motion to Dismiss as to AgTech’s first two claims is premised entirely on

one contention: AgTech was the first to breach the Amended Agreement because it failed to

terminate in accordance with the relevant termination provision. Based on this alleged breach,

Blue Circle argues that both the breach of contract claim, Count I, and the breach of the

contractual duty of good faith and fair dealing, Count II, must fail. However, after review, the

Court finds that the allegations underlying Counts I and II are sufficient to avoid dismissal on

this ground.




                                                    3
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 4 of 9 - Page ID#: 103




                                                  1

       What is the potential impact on Counts I and II of AgTech’s alleged breach? On Count I,

as part of its breach of contract claim, AgTech must show that it performed under the contract.

See Pinson Drilling, Inc. v. Williams, No. 2013-CA-001599-MR, 2014 WL 4177424, at *2 (Ky.

Ct. App. Aug. 22, 2014) (citing Dalton v. Mullins, 293 S.W.2d 470, 476 (Ky. 1956)). If AgTech

did not perform and was the first to breach, then it cannot “complain if the other party thereafter

refuses to perform.” Dalton, 293 S.W.2d at 476. Blue Circle is therefore correct in stating that a

finding that AgTech was the first to breach the Amended Agreement would affect the viability of

its breach of contract claim.

       As to Count II, it is well established in Kentucky that plaintiffs may assert

“independently-alleged causes of action for breach of contract premised on a theory of breach of

the covenant of good faith and fair dealing.” James T. Scatuorchio Racing Stable, LLC v.

Walmac Stud Mgmt., LLC, 941 F. Supp. 2d 807, 817 (E.D. Ky. 2013). However, the viability of

such a cause of action is tied closely to any “general breach of contract claims” brought by a

plaintiff. See id. For present purposes, it is sufficient to state that a finding that AgTech was the

first to breach the Amended Agreement would cast serious doubt on the viability of its breach of

the covenant of good faith and fair dealing claim.

                                                  2

        A determination concerning whether AgTech breached the Amended Agreement

necessarily centers around the terms of that contract. The interpretation and construction of a

written contract are, of course, questions of law to be determined by the Court. Kentucky

Shakespeare Festival, Inc. v. Dunaway, 490 S.W.3d 691, 695 (Ky. 2016). In the absence of

ambiguity in the contract, the Court will interpret its terms “by assigning language its ordinary



                                                  4
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 5 of 9 - Page ID#: 104




meaning and without resort to extrinsic evidence.” Frear v. P.T.A. Indus., Inc., 103 S.W.3d 99,

106 (Ky. 2003). Here, the Court focuses its attention on one specific provision.

       AgTech terminated the relationship between the parties under Section 8.2 of the

Amended Agreement. [R. 1 at ¶ 64; R. 11 at 3.] In relevant part, Section 8.2 provides:

       Either party may terminate this Agreement forthwith by giving written notice to
       the other in any of the following events:

        (A) if the other party commits any material breach of any of the terms and
       conditions of this Agreement and fails to remedy that breach (if capable of
       remedy) within one month after notice from the other party requiring it to be
       remedied and giving full particulars of the breach.

[R. 1-1 at 19–20.] Blue Circle argues that Section 8.2 required AgTech to provide Blue Circle a

month to cure any alleged material breaches before termination and that its failure to do so

constituted a material breach. [R. 11 at 3.] AgTech disagrees with this interpretation. In

AgTech’s view, Section 8.2 allowed it to terminate the Amended Agreement effectively

immediately “in the event of a material breach incapable of remedy.” [R. 14 at 4 (emphasis

added).] To this end, AgTech argues that Blue Circle’s various failures to perform under the

Amended Agreement prior to notice of termination “constitute[d] material breaches of the

Amended Supply Agreement that were incapable of remedy, entitling AgTech to termination

upon written notice pursuant to Section 8.2(A).” Id. at 4–5.

                                                 a

       The first issue to address in light of the respective arguments is whether the notice and

cure provision within Section 8.2 required AgTech to provide one month to cure where, as

represented by AgTech, Blue Circle’s prior breaches were incurable. Based on a plain reading of

the provision and in view of the prevailing approach in other jurisdictions, the answer is no.

Section 8.2 provides that either party may terminate by giving written notice where (1) the other



                                                 5
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 6 of 9 - Page ID#: 105




party commits a material breach and (2) fails to remedy that breach (if capable of remedy) within

one month after notice. [R. 1-1 at 19–20.] As a matter of logic, if the breach cannot be remedied,

then the second requirement allowing time to remedy is inapplicable. The parenthetical within the

provision which states “if capable of remedy” offers strong textual support for this conclusion.

       In the absence of Kentucky case law on this issue, the Court notes that other jurisdictions

typically reach the same conclusion. Indeed, when faced with a similar question, a federal

district court in the Northern District of Illinois noted that “the prevailing approach in other

jurisdictions . . . is that a non-breaching party need not comply with a contractual notice and cure

provision when the material breach is incurable.” Peoria Partners, LLC v. Mill Grp., Inc. No. 15

C 6680, 2015 WL 8989675, at *7 (N.D. Ill. Dec. 16, 2015) (citing various cases in support of

this finding). In this case, as noted above, the plain language of the notice and cure provision

supports a finding in line with the prevailing approach. The Court holds that the termination

provision of the Amended Agreement, Section 8.2, did not require the terminating party, here

AgTech, to provide time to cure where a material breach was incurable.

                                                  b

       The final issue in determining whether AgTech breached the Amended Agreement is

whether Blue Circle’s defaults were incurable breaches. If so, then under the above

interpretation of Section 8.2, AgTech would be excused for its failure to provide one month

notice before termination. Construing the facts in the light most favorable to the AgTech, Blue

Circle’s defaults, as set forth in AgTech’s complaint, constituted incurable breaches.

       AgTech alleges that Blue Circle committed two incurable material breaches. First, it

points to Blue Circle’s continued failure and inability to pay for product provided under the

Amended Agreement. [R. 14 at 4.] And second, it points to Blue Circle’s failure to maintain all



                                                  6
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 7 of 9 - Page ID#: 106




required licenses and permits necessary to conduct its business in compliance with the applicable

state and federal law. Id. at 4–5; R. 1 at ¶ 41, 43–44, 58, 60.] As it specifically concerns this

alleged second breach, AgTech claims the breach resulted in government seizure of product that,

at the time, was property of AgTech. [R. 14 at 5; R. 1 at ¶¶ 37, 46–47.] In support of its

argument that this breach was incurable, AgTech represents that the product remains in the

custody of government authorities and, to its knowledge, “[i]t was not possible for Blue Circle to

retroactively cure its violations of applicable law or unring the bell.” [R. 14 at 5.]

        In response to AgTech’s incurability claims, Blue Circle simply states that “there is no

substantive allegation” in support of such claims and, as such, the “Court should ignore them.”

[R. 15 at 1.] Accepting the allegations within AgTech’s complaint as true, however, there is

ample substance to support the claims of incurability. Consequently, in the context of this Rule

12(b)(6) motion, the Court declines to find, as a matter of law, that AgTech committed a material

breach when it terminated without providing Blue Circle an opportunity to cure. Blue Circle’s

Motion to Dismiss is denied as to Counts I and II.

                                                   B

        Lastly, the Court will consider Blue Circle’s Motion to Dismiss as it concerns AgTech’s

claim for unjust enrichment, Count III. Blue Circle argues dismissal of this claim is proper as

unjust enrichment is unavailable under Kentucky law when an express contract controls and the

parties agree the express terms of the Amended Agreement control in this case. [R. 11 at 5.] In

response, AgTech acknowledges that its unjust enrichment claim is inconsistent with a breach of

contract claim but asserts that at this stage “it may retain both . . . as alternative claims given the

alternative pleading provisions of Rule 8(d).” [R. 14 at 8.]

         At first glance, it would appear that dismissal of Count III is warranted as Blue Circle is



                                                   7
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 8 of 9 - Page ID#: 107




correct in stating that “unjust enrichment is unavailable under Kentucky law when the terms of

an express contract control.” [R. 11 at 5 (citing Furlong Dev. Co., LLC v. Georgetown-Scott Cty.

Planning & Zoning Comm'n, 504 S.W.3d 34, 40 (Ky. 2016).] As noted, both parties have

conceded that the Amended Agreement is a valid contract between the two. [See R. 14 at 8.]

Moreover, review of AgTech’s complaint indicates that the disputes at issue are governed by the

Amended Agreement. [See R. 1 at ¶ 33.] However, to dismiss this claim at the motion to

dismiss stage would be premature.

       The Sixth Circuit has held that, even in the face of a contract which both parties agree is

valid, inconsistent equitable claims may remain as alternatives before the contract claim is

concluded. See Son v. Coal Equity, Inc., 122 F. App'x 797, 802 (6th Cir. 2004). The Son court

noted that the course of litigation is “never certain” as, for example, there is always the potential

that either the plaintiff or defendant will later repudiate earlier concessions or stipulations. Id.

And, this Court has similarly acknowledged that in breach of contract cases, there is a

“possibility that a trier of fact could find that not all the work was completed pursuant to the

contract.” Boardman Steel Fabricators, Ltd. v. Andritz, Inc., Civil No. 14-2-GFVT, 2014 WL

2159743, at *2 (E.D. Ky. May 23, 2014). So, while it “goes without saying that the courts can

and should preclude double recovery,” at this stage the Court will allow Count III to remain as an

alternative theory to AgTech. Gen. Tel. Co. of the Nw. v. EEOC, 446 U.S. 318, 333 (1980).

Blue Circle’s Motion to Dismiss is denied as to Count III.

                                                  III

       Blue Circle’s attempt to dismiss the claims against it is unavailing. AgTech’s complaint

contains factual allegations in support of each claim which, accepted as true, succeed in stating

claims to relief that are facially plausible. Twombly, 550 U.S. at 570. Accordingly, and the



                                                   8
Case: 5:19-cv-00118-GFVT Doc #: 16 Filed: 04/24/20 Page: 9 of 9 - Page ID#: 108




Court being sufficiently advised, it is hereby ORDERED that Defendant Blue Circle

Development, LLC’s Motion to Dismiss [R. 11] is DENIED.



       This the 24th day of April, 2020.




                                             9
